OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                  P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




                                                   •„ uf<{V         A
                                                                         \


                                                          ^   3
1/22/2015
HYMAN, DUSTIN JAMES          Tr.Ct. No. 1000430-A               WR-82,759-01
On this day, the application for 11 07 Writ of Habeas Corpus has been received
and presented to the Court.
                                                                         Abel Acosta, Clerk

                            DUSTIN JAMES HYMAN
                            GOREE UNIT - TDC # 1409696